UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 02-60016
                          Summary Calendar



           MOSES ELECTRIC SERVICE, INC., and its agent
                   EXPRESS PERSONNEL SERVICES,

                                        Petitioner-Cross-Respondent,


                               VERSUS


                  NATIONAL LABOR RELATIONS BOARD,

                                        Respondent-Cross-Petitioner.




      Petition for Review & Cross-Petition for Enforcement
         of an Order of the National Labor Relations Board
                          (26-CA-17904)

                           July 15, 2002


Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      This case is before the Court on the petition of Moses

Electric Service, Inc. (“the Company”) to review, and the cross-

application of the National Labor Relations Board (the “Board”) to

enforce the decision and order of the Board issued on July 16,


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
2001, in which the Board determined that the Company violated

§ 8(a)(3) and (1) of the National Labor Relations Act, as amended,

29 U.S.C. § 151, et seq. (“the Act”), by refusing to hire twelve

applicants because of their Union affiliation and by discharging

employee, Stephen Alexander, because of his Union activities. This

Court will not disturb the Board’s unfair labor practice findings

if   substantial     evidence     supports          the   Board’s   inferences   and

conclusions, “even if the Court would justifiably have made a

different choice had the matter been before it de novo.” Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951), accord, NLRB v.

Thermon Heat Tracing Services, Inc., 143 F.3d 181, 185 (5th Cir.

1998). Because the Board’s findings with respect to the employer’s

motive in discrimination cases involves “drawing inferences from

the evidence” based on “the expertise of the Board,” this Court’s

review   of   such    findings        “is    even    more    deferential.”       Laro

Maintenance Corp. v. NLRB, 56 F.3d 224, 229 (D.C. Cir. 1995),

accord, Valmont Indus., Inc. v. NLRB, 244 F.3d 454, 463 (5th Cir.

2001).   Finally, this Court has consistently held that it will not

displace the administrative law judge’s credibility determinations

or   inferences,     as     adopted    by    the    Board,   except   in   the   rare

circumstances        when     those         credibility      determinations      are

unreasonable or are based on an inadequate or nonexistent reason.

NLRB v. McCullough Environmental Services, Inc., 5 F.3d 923 (5th

Cir. 1993).


                                             2
     Under these standards of review, we have carefully reviewed

the petition for review, the Board’s order, the briefs, the reply

brief, and relevant portions of the record itself.           We conclude

that the Board’s findings of discrimination are supported by

substantial   evidence   and   that   the   administrative   law   judge’s

credibility determinations are not unreasonable.        Accordingly, we

dismiss the Company’s petition for review, and grant the cross-

application by the Board for enforcement of its order of July 16,

2001.   The Company, its officers, agents, successors, and assigns

are hereby ordered to comply therewith.




                                      3